Name: Council Regulation (EEC) No 2457/78 of 16 October 1978 concerning the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Tunisia concerning certain wines originating in Tunisia and entitled to a designation of origin
 Type: Regulation
 Subject Matter: international affairs;  international trade;  trade;  beverages and sugar;  Africa
 Date Published: nan

 21.10.1978 EN Official Journal of the European Communities L 296/1 COUNCIL REGULATION (EEC) No 2457/78 of 16 October 1978 concerning the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Tunisia concerning certain wines originating in Tunisia and entitled to a designation of origin THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Cooperation Agreement between the European Economic Community and the Republic of Tunisia (1) was signed on 25 April 1976; Whereas the Interim Agreement (2) signed on the same day entered into force on 1 July 1976 with a view to the advance implementation of the trade provisions of the Cooperation Agreement; Whereas an Agreement should be approved in the form of an exchange of letters, referred to in Article 20 (2) of the Cooperation Agreement and Article 13 (2) of the Interim Agreement concerning the application of the arrangements provided for in the said Articles in respect of wine entitled to a designation of origin under Tunisian law and exempt from customs duties on importation into the Community within the limits of an annual Community tariff quota of 50 000 hectolitres, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Tunisia concerning certain wines originating in Tunisia and entitled to a designation of origin is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 October 1978. For the Council The President K. von DOHNANYI (1) OJ No L 265, 27. 9. 1978, p. 2. (2) OJ No L 141, 28. 5. 1976, p. 195.